 SEARS, ROEBUCK AND CO.Sears,Roebuck and Co. and Local 299,InternationalBrotherhood Of Teamsters,Chauffeurs,WarehousemenAnd Helpers Of America,Ind.Petitioner.Case7-RC-9254May 20, 1970DECISION ON REVIEW AND DIRECTIONBY CHAIRMAN MCCULLOCHAND MEMBERS BROWN ANDJENKINSOn April 1, 1969, the Regional Director for Region7 issued his Decision and Direction of Elections inthe above-entitled proceeding in which,interalia, hefound appropriate the Petitioner's requested units ofautomotive center employees and maintenance employ-ees, respectively, at the Employer's Livonia, Michigan,store, enlarging them to include all regular part-timeemployees. Thereafter, in accordance with the NationalLabor Relations Board Rules and Regulations, Series8,as amended, the Employer filed a timely requestfor review of the Regional Director's Decision on theground that neither Board precedent nor the recordevidence supports these findings.By telegraphic order dated April 30, 1969, the NationalLabor Relations Board denied the request for reviewwith respect to the Regional Director's finding of anappropriate unit of maintenance employees and post-poned the scheduled election among the automotivecenter employees found to be a separate appropriateunit, pending further consideration of the request forreview thereon. On June 19, 1969, the Board grantedthe request for review as to such finding. Thereafter,the Petitioner filed with the Board the brief it previouslyfiled with the Regional Director, and the Employer fileda "Reply Brief."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three-member panel.The Board has reviewed the entire record in thiscase with respect to the issues under review, includingthe briefs on review and makes the following findings:The automotive facilities at the Livonia store functionunder the supervision of an automotive manager andconsist of employees classified as mechanics, operators,cashiers, parts room stockmen, stockmen, gas islandattendants, automotive sales employees, and an automo-tive sales clerical. Of these, the Petitioner requested,and the Regional Director found appropriate, a unitincluding the first four categories and excluding thelast four. The Employer contends that there is an validbasis for any of the exclusions and that, in the instantcase which involves a novel merchandising situation,''The Employer urges that the location in the service area of automo-tive sales employees distinguishes this case fromMontgomery Ward& Co , Incorporated (Phoenix),150 NLRB 598,J C PenneyCompany,StoreNo139, 151 NLRB 53,Bamberger's Paramus, etc.,151NLRB748, andSears,Roebuck and Co ,(Lincoln Park, Michigan), Case7-RC-8885 (Unreported)609the smallest appropriate unit should include all employeesassigned to automotive services and the sale of automo-tive parts and accessories. We find merit in this conten-tion.The Employer's Livonia operations consist of a retailstore, an attached automotive center, and a gas islandwhich is located approximately 1,200 feet from the mainportion of the automotive center. The automotive centermanager is responsible for all the activities relatingto the servicing and sale of parts and accessories forautomobiles, as well as the gas island. These activitiesare performed by employees assigned to Department2190, Division 28-95, and Division 100. Department 190contains 15 mechanics, 45 operators, 3 cashiers, and8 stockmen assigned to general automotive stock.' Ofthese, the Petitioner would exclude the eight stockmen.Division 28-95 has six tire sales employees (Division28) and eight automotive sales employees (Division 95),three parts room stockmen,4 and one automotive salesclerical.Of these, the Petitioner would exclude all thesales employees and the sales clerical employee. Division100, not sought by the Petitioner, contains 3 full-timeand 16 part-time gas island attendants. Although eachof the various groups of employees in the automotivecenter has separate immediate supervision, all are underthe common supervision of the automotive center manag-er and there is substantial overlapping of supervision.Of the automotive merchandise sold by the Employer,85 to 90 percent is installed by automotive center employ-ees.Where previously the Employer's automotive salesemployees sold tires and other automotive parts onlyfrom the selling floor of the store for installation inthe service areas, since 1966 it has changed its methodof operations so that automotive salesmen arealso contin-uously stationed in the service area where- they makesales to customers who drive their vehicles to the centeritself for installation of parts or for service. Thus, thesix tire salesmen rotate assignments between the tiredisplay and selling area in the store and the tire displayand selling station in the service area.While at thelatter location the tire salesmen also sell other automotiveparts. The eight other automotive sales employees like-wise rotate between the selling area in the store andthe selling station in the service area, spending almosttwice as much of their selling time in the service areaas in the store. On the average, at any given time,five of the eight salesmen in this group are locatedon the service floor. As a result, a substantial majorityof selling activities occur on the service floor.52Selling units are referred to as divisions while primarily nonsellingunits are called departments9The general automotive stockroom is located on the second floorof the automotive center and is connected with the service area bytwo-way conveyor belts which carry the requested automotive partsThere are two stairways to the second floor stockroom Also locatedon the second floor near the stockroom are the locker room and loungeavailable for use by all employees of the automotive center However,it appears that salesmen do not use the facilities."The stockroom in which these three parts stockmen work is locatedbetween the service area and the selling area of the store.'Salesmade on the service floor represent 65 percent of the totaltire sales, 50 percent of battery sales, 90 percent of muffler and tailpipe sales, and 70 percent of total installed automotive sales182 NLRB No. 100 610DECISIONSOF NATIONALLABOR RELATIONS BOARDThe sales employees sell both merchandise and labor,aswell as combined merchandise and services, andthey receive a commission on such sales. A typicaltransaction begins with a customer talking to a salesmanwho writes up the order and gives it to the personresponsible for filling it. If the order is for parts notto be installed, the salesman obtains the parts from'the parts, stockmen or from the automotive stockmen;if the order includes services or installation the salesmanhands the order to the cashier or to one of three supervi-sorswho, after checking the order and ascertainingthe availability of parts, turns it over to the cashierwho then posts the order for completion by a mechanicor operator, who receives a commission on the serviceperformed.'' Although the salesmen have basic mechani-cal knowledge and are familiar with the stock and withthe functions performed by the mechanics and opera-tors,7 the salesmen "very frequently" call a mechanicor operator to assist in a joint diagnosis of the partsand work needs on a particular car brought into thecenter. This diagnosis is usually done in the customer'spresence. In about 15 percent of the cases, the customerremains around the service area to watch the mechanicor operator perform his duties. If, in the course ofcompleting the work order, the mechanic or operatordiscovers additional work or part needs, he will consultwith both the salesperson, if available, and the customer,if available, or make an effort to contact the customerby telephone to obtain permission to perform such otherservices or to install additional parts. Once the custom-er's permission is secured, the mechanic or operatorcompletes the sale without contacting a salesman, usingthe same order form used by the salesman. This occursinapproximately 20 percent of the orders involvingmechanics. The operators sell 15 percent of the wheelbalancing work. The mechanics and operators obtainthe parts required from either the nearby parts stockroomor the general automotive stockroom. Approximately80 percent of all parts are distributed to the mechanicsand operators.Upon completion of the order, themechanic or operator gives it to the cashier for filing.Although not required to do so, the salesmen frequentlyinspect the job before contacting the customer to claima car.The sales clerical employeemaintainsstock recordsand prepares the necessary reports, incorporating datareceived from the records of the cashiers needed forcomputing the commission for the salesmen. She ordersmerchandise, initiates and processes price changes withrespect thereto, arranges for the repair of gas islandmerchandise, and relieves cashiers during lunch, otherbreaks, or absences. In addition, she handles the corre-spondence for the managers of Divisions 28-95 and100, and Department 190. The cashiers ring up salesofmerchandise and service, handle cash transactionsand arrange for credit, prepare reports, maintain commis-sion reports for mechanics and operators, and file recordsof service work performed. The tire and automotivesalesmen receive a commission on all sales, whetherof merchandise or labor or both.The gas island employees sell gasoline and performother typical service station functions, such as checkingthe oil levels and the batteries in customer's automobiles.Some gas island employees have transferred from stock-man jobs, and some have been promoted to sales orother positions or in the automotive facility.The automotive center has one timeclock used bythe employees of Department 190 and Divisions 100and 28-95, including salesmen when they are workingon the service floor.Upon the foregoing and the entire record in thiscase, we conclude that the requested unit must be broad-ened to include all employees of the automotive centerand gas island. The automotive facilities employees asa group have little contact with other store employeesand constitute a functionally integrated group workingin a recognized product line-automotive services andsales-under supervision separate from other employees.We believe that the record in this case establishes thatthe mechanics and operators are substantially engagedin selling functions.Moreover, the fact that tire andautomotive salesmen perform their selling activities inthe service area and that all of them sell there ona rotational basis is further evidence of the close commu-nity of interest between the salesmen involved and themechanics and operators. The general automotive stock-men are likewise closely linked in interest with theparts stockmen in the service area and the sales andservice employees. The gas island employees likewisehave skills and workinterestsso closely allied withthose of other automotive center employees that theirexclusion is unwarranted. By the same token the salesclerical employee is analogous to a plant clerical employ-ees and must be included in the unit.Accordingly, we shall remand the case tothe RegionalDirector in order that he may, in the event the Petitionerdemonstrates to him within 10 days that it has an ade-quate showing of interest in the broader unit foundappropriate herein, conduct an election in accordancewith his Decision and Direction of Elections, as modifiedherein," except that the eligibility date therefor shallbe that immediately preceding the date below.DIRECTION"The mechanics performinstallation(as opposed to repair) activitiesconsisting primarily ofinstallingbrakes, air-conditioners, remanufacturedengines,and "hangon" parts such as carburetors, water pumps, andfuel pumps The operators also perform installation activities, consistingprimarily ofinstallinglubricants, tires, seat covers, batteries, accessoriesand like items, as well as unloading tires and batteries'The salesmen attend some, but not all, of the training sessionsformechanics and operators and the latter attend at least 20 percentof the sales' training sessions Store Manager Arthur E Cone testifiedthat salesmen could be used to perform operator's functionsThe case is hereby remanded to the Regional Directorfor Region 7 for the purpose of conducting an electionpursuant to his Decision and Direction of Election in"As the unit found appropriate is broader than that requested, thePetitionermay withdraw its petition without prejudices upon writtennotice to the Regional Director within 10 days from the date of thisDecision on Review and Direction SEARS, ROEBUCK AND CO.611Unit A, as modified herein, subject to the Petitioner'sGordonCompany, 394 U S 759. Accordingly, it is hereby directedpresentation of an adequate showing of interest amongthat a corrected election eligibility list, containing the names and address-the employees in the appropriate unit. The eligibilityes of all the eligible voters, must be filed with the Regional DirectorforRegion 7 within 7 days of the date of this Decision on Reviewdate shall be the payroll period immediately precedingand Direction The list may initially be used bythe RegionalDirectorthe date below."to assist in determining an adequate showing of interest The RegionalDirector shallmake the list available to all parties to the electionwhen he shall have determined that an adequate showing of interestIn order to assure that all eligible voters may have the opportunityhas been established among the employees in the unit found appropriateto be informed of the issues in the exercise of their statutory rightNo extension of time to file this list shall be granted by the Regionalto vote, all parties to the election should have access to a list ofDirector except in extraordinary circumstances Failure to comply withvoters and their addresses which may be used to communicate withthis requirement shall be grounds for setting aside the election wheneverthemExcelsior UnderwearInc , 156 NLRB 1236,N.L R B vWyman-proper objections are filed